Exhibit 10.26

 

OMNIBUS AMENDMENT NO. 1

 

This Omnibus Amendment No. 1 (the “Amendment”), dated as of October 13, 2005,
among NEW CENTURY FUNDING I, a Delaware statutory trust, NEW CENTURY MORTGAGE
CORPORATION, a California corporation, NC RESIDUAL II CORPORATION, a Delaware
corporation, NEW CENTURY FINANCIAL CORPORATION, a Maryland corporation, NC
CAPITAL CORPORATION, a California corporation, HOME123 CORPORATION, a California
corporation, NEW CENTURY CREDIT CORPORATION, a California corporation, DEUTSCHE
BANK NATIONAL TRUST COMPANY, as custodian and disbursement agent, and solely
with respect to the Custodial Agreement and UBS REAL ESTATE SECURITIES INC., a
Delaware corporation, amends the following agreements (the “Amended
Agreements”):

 

(A) COMMITTED NOTE PURCHASE AND SECURITY AGREEMENT, dated as of May 10, 2002,
among New Century Funding I, (the “Note Issuer”), UBS Real Estate Securities
Inc. (“UBS”, f/k/a UBS Warburg Real Estate Securities Inc.), as purchaser of
Notes issued thereunder from time to time (UBS, in that capacity, and each other
entity that from time to time may be a Purchaser as provided therein, each a
“Purchaser”), each Person that from time to time holds any of the Notes issued
thereunder (each a “Noteholder”) and UBS Real Estate Securities Inc., as agent
for the Purchasers and the Noteholders (in that capacity, the “Agent”), as
previously amended (as amended, the “Note Purchase Agreement”);

 

(B) LOAN PURCHASE AGREEMENT, dated as of May 10, 2002, among New Century
Mortgage Corporation (“NCMC”), NC Residual II Corporation (“NC Residual”), New
Century Financial Corporation, (“New Century Financial”), NC Capital Corporation
(“NCCC”) and the Note Issuer, as previously amended (as amended, the “Loan
Purchase Agreement”);

 

(C) CUSTODIAL AGREEMENT, dated as of May 10, 2002, by and among NCMC, the Note
Issuer, the Agent, Deutsche Bank National Trust Company, as custodian for the
Agent (in such capacity, the “Custodian”) and Deutsche Bank National Trust
Company, as disbursement agent for the Agent pursuant to the Custodial Agreement
(in such capacity, the “Disbursement Agent”) (the “Custodial Agreement”); and

 

(D) PRICING SIDE LETTER, dated as of May 14, 2004, from NCMC, NC Residual, New
Century Financial, NCCC and the Note Issuer, and acknowledged and agreed to by
the Agent, as previously amended (as amended, the “Pricing Side Letter”).

 

This Amendment shall constitute Amendment No. 8 to the Note Purchase Agreement,
Amendment No. 5 to the Loan Purchase Agreement, Amendment No. 1 to the Custodial
Agreement and Amendment No. 4 to the Pricing Side Letter.



--------------------------------------------------------------------------------

A. Amendments to the Note Purchase Agreement

 

1. The defined term “Seller” in the Note Purchase Agreement is hereby amended to
read as follows:

 

“‘Seller’ shall mean each of New Century Mortgage Corporation, NC Residual II
Corporation, Home123 Corporation and New Century Credit Corporation,
individually, and ‘Sellers’ shall mean New Century Mortgage Corporation, NC
Residual II Corporation, Home123 Corporation and New Century Credit Corporation,
collectively.”

 

2. The defined term “New Century Parties” in the Note Purchase Agreement is
hereby amended to read as follows:

 

“‘New Century Parties’ shall mean, collectively, New Century Financial
Corporation, New Century Mortgage Corporation, NC Residual II Corporation,
Home123 Corporation and New Century Credit Corporation.”

 

B. Amendments to the Loan Purchase Agreement

 

1. Home123 Corporation, a California corporation, and New Century Credit
Corporation, a California corporation, are hereby added as parties to the Loan
Purchase Agreement and to this Amendment as additional sellers (together with
NCMC and NC Residual, jointly and severally, the “Sellers”).

 

2. All references to “UBS Warburg Real Estate Securities Inc.” in the Loan
Purchase Agreement shall be to “UBS Real Estate Securities Inc.”

 

3. Section 4.01(i) of the Loan Purchase Agreement is hereby deleted and replaced
in its entirety with the following:

 

“Maintenance of Tangible Net Worth. New Century Financial shall at all times
during each fiscal year maintain Tangible Net Worth of not less than the sum of
(x) $750,000,000 and (y) fifty percent (50%) of all increases in shareholders’
equity in New Century Financial attributable to issuances of common stock and
preferred equity since October 1, 2004; provided, however, that in the event a
redemption, repurchase, repayment or other retirement of such preferred equity
results in a decrease in shareholders’ equity, then any increase in
shareholders’ equity resulting from the issuance of such preferred equity shall
be offset by the amount of such decrease for the purpose of calculating the
Tangible Net Worth requirement.”

 

C. Amendments to the Custodial Agreement

 

1.

Home123 Corporation, a California corporation, New Century Credit Corporation, a
California corporation, and NC Residual are hereby added as parties to the
Custodial Agreement and to this Amendment as additional sellers (together with
NCMC, jointly and severally, the “Sellers”). All references in the Custodial
Agreement to “the Seller”

 

2



--------------------------------------------------------------------------------

 

in the singular shall be to the Sellers in the plural or to “the related
Seller,” as appropriate.

 

2. All references to “UBS Warburg Real Estate Securities Inc.” in the Custodial
Agreement shall be to “UBS Real Estate Securities Inc.”

 

D. Amendment to the Pricing Side Letter

 

1. Home123 Corporation, a California corporation, and New Century Credit
Corporation, a California corporation, are hereby added as parties to the
Pricing Side Letter and to this Amendment as additional sellers (together with
NCMC and NC Residual, jointly and severally, the “Sellers”). All references in
the Pricing Side Letter to “the Seller” in the singular shall be to the Sellers
in the plural or to “the related Seller,” as appropriate.

 

E. General Provisions

 

1. Governing Law. This Amendment, in all respects, shall be governed by, and
construed in accordance with, the laws of the State of New York, including all
matters of construction, validity and performance, without regard to principles
of conflicts of law.

 

2. Counterparts. This Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

3. Merger and Integration. Upon execution of this Amendment by the parties
hereto, this Amendment shall be incorporated into and merged together with the
Amended Agreements. Except as provided herein, all provisions, terms and
conditions of the Amended Agreements shall remain in full force and effect and
the Amended Agreements as hereby amended are further ratified and reconfirmed in
all respects.

 

4. Capitalized Terms. Capitalized terms used herein and not defined herein have
their respective meanings as set forth in the Amended Agreements.

 

5. Representations and Warranties. To induce the Agent to enter into this
Amendment, the Note Issuer hereby represents and warrants to the Agent that,
after giving effect to the amendments provided for herein, the representations
and warranties contained in the Note Purchase Agreement and the other Amended
Agreements will be true and correct in all material respects as if made on and
as of the date hereof and that no Default or Event of Default will have occurred
and be continuing.

 

6. No Other Amendments. Except and to the extent expressly amended herein, the
Amended Agreements shall remain in full force and effect, without any waiver, or
additional amendment or modification of any other provision thereof.

 

7.

Expenses. The Note Issuer hereby agrees to cause the Administrator to pay and
reimburse the Agent for all of the reasonable out-of pocket costs and expenses
incurred by the Agent in connection with the preparation, execution and delivery
of this

 

3



--------------------------------------------------------------------------------

 

Amendment, including, without limitation, the reasonable fees and disbursements
of Dewey Ballantine LLP, counsel to the Agent.

 

8. Voting Rights. For the convenience of cross-referencing, reference is hereby
made to that certain direction letter of even date herewith (the “Direction
Letter”) wherein NCMC, as the Administrator of the Trust under the
Administration Agreement and the Depositor under the Trust Agreement,
(a) directs Wilmington Trust Company to take all such action with respect to the
Trust as is consistent with the terms and conditions of each of the Pricing Side
Letter and the Trust Agreement and (b) thereby represents and warrants that
(i) it is the holder of the majority of Voting Rights (as defined in the Trust
Agreement) and (ii) the actions to be taken by Wilmington Trust Company pursuant
to the Direction Letter and hereunder are authorized by, and do not conflict
with, the Amended Agreements.

 

9. Liability. It is expressly understood and agreed by the parties that (a) this
Amendment is executed and delivered by Wilmington Trust Company, not
individually or personally, but solely as Owner Trustee, in the exercise of the
powers and authority conferred and vested in it, pursuant to the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Trust is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose of binding the Trust with respect thereto,
(c) nothing herein contained shall be construed as creating any liability on
Wilmington Trust Company, individually or personally, to perform any covenant
either expressly or impliedly contained herein, and the right to claim any and
all such liability, if any, being expressly waived by the parties hereto and by
any person claiming by, through or under the parties hereto, and (d) under no
circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Trust or be liable for the breach
or failure of any obligation, representation, warranty or covenant made or
undertaken by the Trust hereunder or under any other related documents. Nothing
expressed or implied in the preceding sentence, however, shall alter the terms
and conditions of Section 5.1 of the Trust Agreement.

 

[Remainder of this page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date specified above.

 

NOTE ISSUER

NEW CENTURY FUNDING I By:  

Wilmington Trust Company not in its individual capacity, but solely as Owner
Trustee

By:   /s/ Michele C. Harra    

Name:

 

Michele C. Harra

   

Title:

  Financial Services Officer

Address for Notices:

New Century Funding I

c/o Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890

Attention: Corporate Trust Administration

Telecopier No: (302) 636-4140

Telephone No: (302) 651-1000

With a copy to:

New Century Funding I

c/o New Century Mortgage Corporation

18400 Von Karman, Suite 1000

Irvine, California 92612

Attention: Kevin J. Dwyer, Esq.

Telecopier No: (949) 440-7033

Telephone No: (949) 225-7808



--------------------------------------------------------------------------------

SELLERS

NEW CENTURY MORTGAGE CORPORATION

By:

 

/s/ Patrick Flanagan

   

Name:

 

Patrick Flanagan

   

Title:

 

President

Address for Notices:

18400 Von Karman, Suite 1000

Irvine, California 92612

Attention:

 

Kevin J. Dwyer, Esq.

Telecopier No:

 

(949) 440-7033

Telephone No:

  (949) 225-7808

NC RESIDUAL II CORPORATION

By:

 

/s/ Patrick Flanagan

   

Name:

 

Patrick Flanagan

   

Title:

 

President

Address for Notices:

18400 Von Karman, Suite 1000

Irvine, California 92612

Attention:

 

Kevin J. Dwyer, Esq.

Telecopier No:

 

(949) 440-7033

Telephone No:

  (949) 225-7808

HOME123 CORPORATION

By:

 

/s/ Patrick Flanagan

   

Name:

 

Patrick Flanagan

   

Title:

 

Chief Executive Officer

Address for Notices:

18400 Von Karman, Suite 1000

Irvine, California 92612

Attention:

 

Kevin J. Dwyer, Esq.

Telecopier No:

 

(949) 440-7033

Telephone No:

  (949) 225-7808



--------------------------------------------------------------------------------

SELLERS

NEW CENTURY CREDIT CORPORATION

By:

 

/s/ Patrick Flanagan

   

Name:

 

Patrick Flanagan

   

Title:

 

President

Address for Notices:

18400 Von Karman, Suite 1000

Irvine, California 92612

Attention:

 

Kevin J. Dwyer, Esq.

Telecopier No:

 

(949) 440-7033

Telephone No:

  (949) 225-7808

NEW CENTURY PARTIES

NC CAPITAL CORPORATION

By:

 

/s/ Patrick Flanagan

   

Name:

 

Patrick Flanagan

   

Title:

 

Chief Executive Officer

Address for Notices:

18400 Von Karman, Suite 1000

Irvine, California 92612

Attention:

 

Kevin J. Dwyer, Esq.

Telecopier No:

 

(949) 440-7033

Telephone No:

  (949) 225-7808

NEW CENTURY FINANCIAL CORPORATION

By:

 

/s/ Patrick Flanagan

   

Name:

 

Patrick Flanagan

   

Title:

 

Executive Vice President

Address for Notices:

18400 Von Karman, Suite 1000

Irvine, California 92612

Attention:

 

Kevin J. Dwyer, Esq.

Telecopier No:

 

(949) 440-7033

Telephone No:

  (949) 225-7808



--------------------------------------------------------------------------------

CUSTODIAN

Solely as to Section C hereof:

DEUTSCHE BANK NATIONAL TRUST COMPANY

By:

 

/s/ Kellie Rodriguez

   

Name:

 

Kellie Rodriguez

   

Title:

 

Assistant Vice President

Address for Notices:

1761 East St. Andrew Place

Santa Ana, California 92705

Attention:

 

Mortgage Custody-NC023C

Telecopier No.:

 

714-247-6058

Telephone No:

 

714-247-6000

 

DISBURSEMENT AGENT

Solely as to Section C hereof:

DEUTSCHE BANK NATIONAL TRUST COMPANY

By:

 

/s/ Tsutomu Yoshida

   

Name:

 

Tsutomu Yoshida

   

Title:

 

Assistant Vice President

Address for Notices:

1761 East St. Andrew Place

Santa Ana, California 92705

Attention:

 

Mortgage Custody-NC023C

Telecopier No.:

 

714-247-6058

Telephone No:

 

714-247-6000



--------------------------------------------------------------------------------

AGENT

UBS REAL ESTATE SECURITIES INC.

By:

 

/s/ Robert Carpenter

   

Name:

 

Robert Carpenter

   

Title:

 

Executive Director

By:

 

/s/ George A. Mangiaracina

   

Name:

 

George A. Mangiaracina

   

Title:

 

Managing Director

Address for Notices:

1285 Avenue of the Americas

New York, New York 10019

Attention:

 

Robert Carpenter

   

George A. Mangiaracina

Telecopier No:

 

(212) 713-9597

Telephone No:

 

(212) 713-2000

PURCHASER

UBS REAL ESTATE SECURITIES INC.

By:

 

/s/ Robert Carpenter

   

Name:

 

Robert Carpenter

   

Title:

 

Executive Director

By:

 

/s/ George A. Mangiaracina

   

Name:

 

George A. Mangiaracina

   

Title:

 

Managing Director

Address for Notices:

1285 Avenue of the Americas

New York, New York 10019

Attention:

 

Robert Carpenter

   

George A. Mangiaracina

Telecopier No:

 

(212) 713-9597

Telephone No:

 

(212) 713-2000